DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 6/10/2021. Claims 1, 8 and 15 have been amended. Claims 7, 14 and 16-20 have been canceled, while claims 21-27 have been added. Claims 1-6, 8-13, 15 and 21-27 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6, 8-13, 15 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner et al (US 20140278706 A1), in view of Chait (US 20140222522 A1).
As per claim 1, Leidner et al disclose a system for analyzing industry field (i.e., mined information is then parsed and processed to generate a supply chain graph, ¶ 0014), comprising: 
at least one non-transitory storage medium including a set of instructions; and at least one processor in communication with the at least one non- transitory storage medium, wherein when executing the set of instructions, the at least one processor is configured to direct the system (i.e., Server 120 is in electrical communication with Supply Chain Graph System (SCGS) databases 110, e.g., over one or more or a combination of Internet, Ethernet, fiber optic or other suitable communication means. Server 120 includes a processor 121 and a memory 122, in which is stored executable code and data, including a subscriber (e.g., EIKON) database 123, an Input and Identification Module, ¶ 0037) to: 
acquire, via a network, a key word related to an industry field from a user terminal (i.e., The mined information is then parsed and processed to generate a supply chain graph. Once a diagrammatic depiction of the supply chain graph for a 
retrieve, via the network, from one or more information sources, industry data corresponding to the industry field based on the key word related to the industry field from one or more information sources (i.e., mining it from sources, including document repositories and the World Wide Web (WWW) portion of the Internet. The mined information is then parsed and processed to generate a supply chain graph. Once a diagrammatic depiction of the supply chain graph for a company or industry is generated, ¶ 0014); 
determine a plurality of components in an industry chain of the industry field based on the one or more information sources (i.e., the SCGS 100 may be operated by a traditional financial services company, e.g., Thomson Reuters, wherein SCGS database corpus or set 110 includes internal databases or sources of content 112, e.g., TR News 1121, and TR Feeds 1122, ¶ 0041); 
construct one or more links between the plurality of components in the industry chain based on the industry data (i.e., The set of triples contains a supplier entity, a commodity type, and a customer entity. The set of triples is then used by SCGSGM 390 to construct a supply chain graph. In one exemplary implementation, the supply chain graph is generated by turning each of the supplier entity and customer entity 
generate an industry chain graph related to the industry field based on the plurality of components and the one or more links (i.e., the supply chain graph is generated by turning each of the supplier entity and customer entity into two graph nodes. The nodes are connected by a vertex labeled with the commodity type, ¶ 0055);
cause a visualized interface to display the industry chain graph (i.e., The resulting graph is then displayed to the user by the transmitter in step 580 as either a visual representation in a graphical user interface or may be stored in memory to be used for other purposes, ¶ 0058).
Leidner et al does not disclose generate a report related to at least one link of the industry chain by: obtaining a report template associated with the industry field; acquiring, via the network, report data based on one or more data query sections of the report template from the one or more information sources; determining one or more conclusions based on the report data by using a trained machine learning model; and generating the report of the at least one link of the industry chain based on the report data, the one or more conclusions, and the report template; and cause the visualized interface to display the report.
Chait discloses report generator 1232 is responsible for generating reports to a Compliance Manager UI 1234. Such reports may be used, for example, for business intelligence. The Report generator 1232 may pull data from the Touchpoint repository 1214 according a set of predefined report template (¶ 0406). Report 
Regardless of the exact nature of prediction performed in block 508, any suitable machine learning algorithm may be used, whether supervised with actual measurements of the parameter status, or unsupervised with only data collected from sensors external to the parameter status, to estimate predictions of a future parameter status of the system. Such predictions may be used, for example, to determine potential non-compliance in the future, which may enable a proactive protocol in which potential problems are mitigated before they propagate to other parts of the distributed work chain (¶ 0102).
Leidner et al and Chait are concerned with workflow and supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generate a report related to at least one link of the industry chain by: obtaining a report template associated with the industry field; acquiring, via the network, report data based on one or more 
As per claim 2, Leidner et al disclose wherein at least one component of the plurality of components includes one or more sub-components (i.e., The use of more than one triple in generating a supply chain graph will provide a more complete picture of the market environment and will assist the user in making determinations about risk in the supply chain and in analyzing and forecasting the supply and demand of resources represented in the graph. The graph or visualization may show an inter-relationship among a plurality of commodity types and companies with a company being a supplier of a first commodity and a customer or recipient of another commodity, e.g., a received commodity used in generating the supplied commodity, ¶ 0059).
As per claim 3, Leidner et al disclose wherein at least one link of the one or more links includes a direction that indicates the direction of a flow of resources (i.e., With reference now to FIG. 7, a first embodiment of a supply chain graph 700 is depicted. The supply chain graph 700 shows the interrelationship of a set of supplying entities 
As per claim 4, Leidner et al disclose the at least one processor is further configured to direct the system to: generate an indicator for providing industry data related to the plurality of components (i.e., the process of generating a supply chain graph begins with receiving as input a list of companies, which may be represented as C=["Petrol S.A."; "BP plc."; "Cargill"; "Nestle"; "Gazprom"; . . . ]. For each of these companies (c.sup.1, c.sup.2, . . . ) the present invention will determine which other company ( supplier) from the list of companies supplies the company (customer) with a given commodity, good, or service, or other thing supplied by a supplier to a customer (interchangeably as a "commodity"), ¶ 0030).
As per claim 5, Leidner et al disclose the at least one processor is further configured to direct the system to: generate an indicator for providing industry data related to the one or more links (i.e., the process of generating a supply chain graph begins with receiving as input a list of companies, which may be represented as C=["Petrol S.A."; "BP plc."; "Cargill"; "Nestle"; "Gazprom"; . . . ]. For each of these companies (c.sup.1, c.sup.2, . . . ) the present invention will determine which other company ( supplier) from the list of companies supplies the company (customer) with a given commodity, good, or service, or other thing supplied by a supplier to a customer (interchangeably as a "commodity"), ¶ 0030).

Claims 8-13 are rejected based upon the same rationale as the rejection of claims 1-6, respectively, since they are the method claims corresponding to the system claims.
Claim 15 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer readable medium claim corresponding to the system claim.
As per claim 21, Leidner et al does not disclose wherein the at least one processor is configured to direct the system further to: update the report in real time when associated data has changed.
Chait discloses the sensors may be dynamically adjusted in real time based on the collected and analyzed data. For example, a particular sensor may be adapted to collect more and/or different data when a non-compliance is detected in the data collected by the sensor (¶ 0064). In some embodiments, the reporting devices 114a-114c may enable a user to input new or updated standards and/or instructions to be applied by the rules engine 104 (¶ 0072).

As per claim 22, Leidner et al does not disclose wherein the at least one processor is configured to direct the system further to: highlight a portion of contents in the report, the portion of contents including at least one of information of interest to a user, a change in the report compared with a previous report, a scope of business of a company, or earnings rate of a company.
Chait discloses such reports may be used, for example, for business intelligence. The Report generator 1232 may pull data from the Touchpoint repository 1214 according a set of predefined report template (¶ 0406). Realtime dashboard 1236 is responsible for displaying time series numeric data once it is received. For example, it may provide an immediate visualization on trends. Realtime dashboard 1236 may provide a set of data visualization widgets embedded in a web UI interface, such as Compliance Manager UI 1234 (¶ 0414 and 0416). 
Leidner et al and Chait are concerned with workflow and supply chain management.  It would have been obvious to one of ordinary skill in the art before 
As per claim 23, Leidner et al does not disclose wherein the one or more conclusions includes an alert describing a value change of a business indicator over at least two time periods.
Chait discloses Alerts may be sent when the status of a Touchpoint changes, though in general Alerts may be sent for any suitable reason, not necessarily limited to changes in Touchpoint status. The change could be, for example, from Compliance to Non-Compliance or from Non-Compliance to Compliance. In general, the System may support different types of alerts handlers; some examples include, but are not limited to: a push notification for the mobile device application, SMS, E-Mail, and Provision for Custom Notification Handlers (¶ 0183).
Leidner et al and Chait are concerned with workflow and supply chain management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more conclusions includes an alert describing a value change of a business indicator over 
As per claim 24, Leidner et al disclose wherein the at least one processor is configured to direct the system further to: receive an edit from the user terminal via the network, the edit including at least one of adding new data or deleting existing data (i.e., he process of adding triples to the graph builds out a comprehensive supply chain graph that provides a user with an enhanced tool and experience in analyzing and forecasting supply and demand. The resulting supply chain graph signal generated by SCGSGM 390 is sent to transmitter 380 to be sent as supply chain graph signal 304, ¶ 0055).
Claims 25-27 are rejected based upon the same rationale as the rejection of claims 21-23, respectively, since they are the method claims corresponding to the system claims.

Response to Arguments
 	In the Remarks, Applicant argues that Leidner does not disclose each and every element set forth in amended claim 1. Leidner is directed to a computer implemented method for mining supply chain information to produce supply chain graphs. Leidner, Abstract. Specifically, Leidner only discloses collecting and processing internal and external sources of information to generate a supply chain 
The Examiner respectfully submits that Leidner et al, in view of Chait indeed discloses Applicant’s amended claim language, as discussed in the updated rejection.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 3623                                                                                                                                                                                                  
September 11, 2021